Citation Nr: 0126487	
Decision Date: 11/16/01    Archive Date: 11/27/01

DOCKET NO.  99-06 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of a head 
injury with jaw and right ear disorders.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from February 1953 to 
March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 1997 and March 1998 rating decisions of the 
St. Paul, Minnesota, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the benefits sought.  

In January 2001, the Board remanded the case to the RO to 
provide the veteran with the opportunity to identify any 
additional evidence that might be available to help 
substantiate his claims in accordance with the newly enacted 
Veterans Claims Assistance Act of 2000.  The RO sent him a 
letter in February 2001; however, he failed to respond.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  Service medical records do not show any treatment for 
bilateral hearing loss or a "blast type" injury that 
resulted in a jaw and/or right ear disorder; and bilateral 
hearing loss was not diagnosed within one year of the 
veteran's discharge from service.  

3.  By a decision entered in June 1954, the RO denied the 
veteran's claim for service connection for a psychiatric 
disorder.  He was notified of the RO's determination and of 
his appellate rights, but he did not appeal.  
4.  By a decision entered in September 1956, the RO found 
that new and material evidence had not been submitted and the 
claim for service connection for a nervous disorder could not 
be reopened.  The veteran was notified of the RO's 
determinations and of his appellate rights, but he did not 
appeal.  

5.  Evidence received since the June 1954 and September 1956 
RO denials is not so significant that it must be considered 
to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2001).  

2.  Residuals of a head injury with jaw and right ear 
disorders were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

3.  The June 1954 decision of the RO that denied the 
veteran's original claim for service connection for a 
psychiatric disorder is final.  38 U.S.C.A. §§ 1110, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.302 (2001).  

4.  The September 1956 decision of the RO that found that new 
and material evidence had not been submitted and the claim 
for service connection for a psychiatric disorder could not 
be reopened is final.  38 U.S.C.A. §§ 1110, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104, 20.302 (2001).  

5.  The additional evidence received subsequent to the June 
1954 and September 1956 RO decisions is not new and material, 
and the claim for service connection a psychiatric disorder 
may not be reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, et seq. (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West Supp. 2001).  Among other things, this law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); see also 
Holliday v. Principi, 14 Vet. App. 280 (2001).  The VCAA is 
more favorable to the veteran and will be applied by the 
Board to his claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991) (when a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the claimant will apply).  

Subsequent to the passage of the VCAA, regulations were 
published to address the various provisions of the Act.  
Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  In 
addition, duty to assist requirements for claimants trying to 
reopen a finally decided claim were also promulgated.  See 66 
Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified 
at 3.159(c)(1)-(3)).  The provisions of these regulations 
were explicitly made applicable only to claims to reopen a 
finally decided claim which were received by VA on or after 
August 29, 2001.  Id., at 45,620.  Since the veteran's claim 
to reopen was received by the RO prior to this date, the 
preexisting version of 38 C.F.R. § 3.156 applies, and the 
duty to assist provisions, as noted at 38 C.F.R. § 3.159 
above, are not applicable to the veteran's claim to reopen.  
Nevertheless, the duties to inform and assist as set forth in 
the VCAA do apply. 

In this case, all relevant evidence has been obtained by the 
RO, and the veteran has not identified any outstanding 
evidence that might aid his claim to reopen.  In February 
2001, the RO sent him a letter informing him of the passage 
of the VCAA and again describing the evidence required to 
support his claims.  He did not respond.  Accordingly, the 
Board finds that VA's duties set forth in the VCAA have been 
substantially complied with, and no useful purpose would be 
served by remanding this case to the RO for additional 
consideration of the new law.  The Board also notes that the 
provisions of the VCAA do not require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented as described in 38 U.S.C.A. § 5108.

I.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden may not be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2001).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where a veteran served 90 days or more during a period of war 
or after December 31, 1946, and an organic disease of the 
nervous system, such as sensorineural hearing loss, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).

Regulatory criteria provide that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies of 500, 
1,000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2001).

Based upon a review of the record, the Board has determined 
that service connection is not warranted for either bilateral 
hearing loss or residuals of a head injury with jaw and right 
ear disorders.  Specifically, the evidence does not show that 
the veteran's currently manifested disabilities are the 
result of a disease or injury sustained in service.  The 
veteran has asserted that he sustained a "blast type 
injury" during training when he fired his weapon after it 
had been tampered with by some other members of his unit.  
However, service medical records fail to document any such 
incident.  Furthermore, he has not submitted any statements 
from other individuals who may have witnessed the incident 
first hand in order to corroborate his assertion.  Thus, the 
record does not demonstrate a pertinent event, injury or 
disease in service.  Furthermore, there is no medical 
evidence indicating that the veteran's bilateral hearing loss 
was diagnosed within one year of his discharge from service.  

Although the veteran contends that his current bilateral 
hearing loss, and jaw and right ear disorders are related to 
his period of active service, as a layman he is not competent 
to offer opinions on medical causation and, moreover, the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Espiritu v. Derwinski, 2 Vet. App. 
482 (1992).  As there is no evidence of any type of treatment 
for hearing loss, or jaw and right ear disorders during the 
veteran's active military service, any opinion relating these 
disabilities to service would be based solely on history as 
provided by the veteran, as opposed to objective 
documentation.  See LaShore v. Brown, 8 Vet. App. 406, 409 
(1995).  For this reason, the Board finds that there is no 
basis for obtaining a VA opinion regarding the etiology of 
the veteran's currently manifested disabilities, as there is 
no reasonable possibility that such an opinion could 
substantiate his claims.  See VCAA, supra, 38 U.S.C.A. § 5107 
(West Supp. 2001). 

The Board has carefully weighed the evidence which has been 
presented with regard to the claim, with consideration of the 
fact that in light of the recently enacted provisions of the 
VCAA, a "claimant" is entitled to the benefit of the doubt 
where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter.  See VCAA, supra, 38 U.S.C.A. 
§ 5107 (West Supp. 2001).  The Board has also considered that 
in certain circumstances lay testimony of in-service 
incurrence or aggravation of an injury or disease may be 
sufficient to establish service connection when a veteran 
alleges that an injury was incurred during combat.  See 
38 U.S.C.A. § 1154(b) (West 1991); Collette v. Brown, 82 F.3d 
389 (1996).  In this case, however, it has not been shown, 
and the veteran has not alleged, that his injury was 
sustained during combat with the enemy and application of 
this relaxed standard would not be appropriate.  

The Board concludes that the preponderance of the evidence 
weighs against the claims for service connection for 
bilateral hearing loss and residuals of a head injury with 
jaw and right ear disorders, and the benefit of the doubt 
doctrine may not be favorably applied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, the 
claims must be denied.  

II.  New and Material Evidence

A decision by the RO shall be final and binding on all field 
offices of VA as to conclusions based on the evidence on file 
at the time VA issues written notification of the decision.  
A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except where there is clear and 
unmistakable error in the decision.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.1103 (2001).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Elkins v. West, 12 
Vet. App. 209 (1999).  

In the June 1954 rating decision, the RO denied the veteran's 
original claim for service connection for a psychiatric 
disorder based on a finding that the condition preexisted 
service and was not aggravated by his military service.  The 
evidence of record at the time the decision was made included 
service medical records which revealed treatment for 
psychosis with a history of a character disorder.  His 
personnel records documented that he was AWOL on several 
occasions and was placed in the stockades for several months.  
He was hospitalized at the U.S. Naval Hospital in Great 
Lakes, Illinois, and eventually transferred to the Walter 
Reed Army Hospital in Washington, D.C.  He was diagnosed with 
chronic, undifferentiated schizophrenic reaction.  A Medical 
Evaluation Board concluded that the veteran's psychosis 
existed prior to service and was not aggravated by service 
beyond the normal progression.  He was found unfit for 
further service and was discharged.  A VA discharge summary 
showed that he was an inpatient from February 4, 1953 to 
March 20, 1954.  It was concluded that he had chronic, 
undifferentiated type schizophrenic reaction, with schizoid 
features since early life.  After improvement was shown, he 
was discharged with minimal psychiatric impairment and 
considered competent to obtain gainful employment.  The 
veteran was informed of the RO denial; however, he did not 
appeal the decision and it became final.  38 U.S.C.A. § 7105 
(West 1991).  

Subsequently, the veteran sought to reopen the claim on 
several occasions.  In a September 1956 rating decision, the 
RO declined to reopen the veteran's claim for service 
connection for a psychiatric disorder based on a finding that 
there was no additional evidence included in the file which 
showed that the veteran's preexisting psychosis was 
aggravated in service.  Additional evidence associated with 
the file at that time included numerous VA examination 
reports which documented continued treatment for chronic, 
undifferentiated type schizophrenic reaction.  The RO 
concluded that the evidence associated with the file still 
did not include medical evidence that the veteran's 
preexisting nervous disorder was aggravated by his military 
service.  The veteran was informed of this determination; 
however, he did not appeal the decision and it became final.  
38 U.S.C.A. § 7105 (West 1991).  

The Board has reviewed the additional evidence that has been 
associated with the claims folder since the June 1954 and 
September 1956 denials.  The veteran has presented additional 
VA and private treatment records dated from March 1991 to 
December 1999 which showed continued treatment for 
schizophrenia.  He provided testimony at a personal hearing 
before a hearing officer at the RO in June 1999.  He asserted 
that he was not mentally ill and that there was only a series 
of misunderstandings during his active duty.  He also 
submitted several written statements with similar 
contentions.  A statement from his stepmother indicated that 
the veteran had changed significantly after he returned from 
active military duty.  

However, the veteran has not submitted any medical evidence 
to support his claim that his psychiatric disorder did not 
preexist service or was aggravated by his military service.  
The absence of evidence that any currently diagnosed 
psychosis had its onset in service or that any preexisting 
condition was aggravated thereby was the basis of the earlier 
RO denials.  Furthermore, the veteran's and his stepmother's 
statements alone are insufficient to establish a causal 
relationship.  The Board has considered the contentions of 
the veteran, and inasmuch as they are offering their own 
medical opinion and diagnoses, notes that the record does not 
indicate that they have any medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  These 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  As such, the Board concludes that the additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  See Hodge, supra.  Hence, the veteran has not 
met his burden of submitting new and material evidence, and 
the claim for service connection for a psychiatric disorder 
may not be reopened.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for residuals of a head injury with jaw 
and right ear disorders is denied.  

New and material evidence has not been submitted and the 
claim for service connection for a psychiatric disorder may 
not be reopened.  




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

